Exhibit 10(dd)

United States Steel Corporation
Non Tax-Qualified Retirement Account Program
Effective December 31, 2006, Amended and Restated Effective November 13, 2013


1.    History and Purpose
United States Steel Corporation established the United States Steel Corporation
Non Tax‑Qualified Retirement Account Program (the “Program”), and hereby amends
and restates the Program effective as of the close of business November 13,
2013, as set forth herein. The Program was previously amended to comply with
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).


The purpose of this Program is to compensate individuals for the loss of
Retirement Account contributions under the United States Steel Corporation
Savings Fund Plan for Salaried Employees (“Savings Fund Plan”) or the Tubular
Services Savings Plan (“Tubular Plan”) (collectively, “Savings Plans”) that
occurs due to certain limits established under the Code or that are required
under the Code. The term “Corporation” shall mean United States Steel
Corporation and any other company that is a participating employer in the
Savings Plans.


2.    Eligibility
Except as otherwise provided herein, an individual is a “Member” of the Program
if he or she is an employee of the Corporation who was hired on or after July 1,
2003, is eligible to participate in the Savings Plans, and is not permitted to
receive Retirement Account contributions to the Savings Plans at least equal to
the maximum rate of Retirement Account contributions applicable to his or her
age because of the limitations of the Code.


Subject to the consent requirement outlined below, a Member shall be eligible to
receive a distribution of the value of the Member’s benefit accrued under the
Program if the Member retires or otherwise terminates employment from the
Corporation after completing three years of continuous service as defined in the
Savings Plans. For terminations of employment prior to February 21, 2011,
benefits shall not be payable under this Program with respect to a Member who
terminates employment with the Corporation prior to age 60, unless the
Corporation consents to the termination of employment; provided, however, that
such consent is not required for terminations on account of: (a) death, or (b)
involuntary termination, other than for cause.


3.    Amount of Benefits
The benefit accrued under the Program for a Member shall be equal to the amount
of Corporation contributions and investment earnings credited to the Member’s
Non Tax-Qualified Retirement Account (“Account”) established under the Program.


a.    Corporation Contributions to the Non Tax-Qualified Retirement Account
With respect to a month in which a Member’s ability to receive the full
Retirement Account contributions applicable to his or her age is restricted by
law (including the limitations under Code sections 401(a)(17) and 415(c)) the
full Retirement Account contribution which would otherwise have been deposited
into the Savings Plans on behalf of the Member will be credited for such month
to the Member’s account under the Program. The amount to be credited shall be
equal to the greater of:

1 of 6

--------------------------------------------------------------------------------





1.
the product of the Member’s monthly base salary that, on a year-to-date basis,
is in excess of the Code section 401(a)(17) annual compensation limit for the
year, multiplied by the applicable age-weighted crediting rate in effect for the
Member, as shown below:



Participants in the Savings Fund Plan


Age at Beginning of Month
Crediting Rate under Program
Less than 35 years
4.75%
35 to less than 40
6.00%
40 to less than 45
7.25%
45 and above
8.50%



Participants in the Tubular Plan – Crediting Rate is 4%


2.
the amount of Retirement Account contribution which could not be contributed to
the Savings Plans as a result of the applicable limit under Code section
415 (c).



Any amount credited to a Member’s Account will be subject to the requirements
and limitations of Code section 409A and the Treasury Regulations thereunder.
Effective July 1, 2009, when calculating the amount to be credited for a month
to a Member’s account, the amount of the Member’s monthly base salary shall be
deemed to be not less than his or her monthly base salary in effect on June 30,
2009, to the extent necessary to avoid the adverse effects of the temporary
reduction in base salary effective July 1, 2009.


b.    Investment Earnings in the Non Tax-Qualified Retirement Account
A Member’s Account shall be credited with investment earnings in the same manner
as if the balance in the Account had been invested in the Savings Plans and had
been invested in the applicable Investment Option listed below that is closest
to the year the Member will attain age 65 based on the year of the Member’s
birth:


•
Fidelity Freedom 2010 Index Fund – Class W (Members born between 1941 and 1950)

•
Fidelity Freedom 2020 Index Fund – Class W (Members born between 1951 and 1960)

•
Fidelity Freedom 2030 Index Fund – Class W (Members born between 1961 and 1970)

•
Fidelity Freedom 2040 Index Fund – Class W (Members born between 1971 and 1980)

•
Fidelity Freedom 2050 Index Fund – Class W (Members born between 1981 and 1990)



The number of shares to be credited to a Member’s Account in the Program (book
entry only) will be calculated using the amount of contribution and the net
asset value of the applicable Investment Option at markets close on the
processing date.


Effective as of the close of business November 13, 2013, amounts in the Member’s
Account that were credited as if they were invested in the “Original Fund”
listed below will be credited as if they were invested in the applicable
“Replacement Fund” below using the net asset value of the applicable fund at
markets close on November 13, 2013:

2 of 6

--------------------------------------------------------------------------------





Original Fund:
Replacement Fund:
Fidelity Freedom 2010 Fund
Fidelity Freedom Index 2010 Fund - Class W
Fidelity Freedom 2020 Fund
Fidelity Freedom Index 2020 Fund - Class W
Fidelity Freedom 2030 Fund
Fidelity Freedom Index 2030 Fund - Class W
Fidelity Freedom 2040 Fund
Fidelity Freedom Index 2040 Fund - Class W
Fidelity Freedom 2050 Fund
Fidelity Freedom Index 2050 Fund - Class W





4.    Form of Benefit and Timing of Distribution
a.
Lump Sum Distribution and Annuity Option for Benefits Accruing Through
August 31, 2013

Subject to section 4.c. below, with respect to benefits accrued from December
31, 2006 through August 31, 2013, a Member shall receive, upon the Member’s
termination of employment from the Corporation, a lump sum distribution of the
benefits payable to him or her under the Program. The payment date shall be on
the last business day of the calendar month following the month in which such
termination of employment occurred.


Notwithstanding the foregoing specified form of payment, with respect to
benefits accrued from December 31, 2006 through August 31, 2013, and subject to
section 4.c. below, a Member may irrevocably elect to receive such benefits
payable in the form of a single life annuity. An election may not become
effective for 12 months from the date on which it is made, and such election
must be submitted to the Corporation more than 12 months prior to the date the
benefits are otherwise scheduled to be paid. In addition, the payment date
elected for the commencement of monthly annuity installment payments must be
deferred for a minimum of five years from the date such benefits would otherwise
have been paid. The Member shall also have the right to elect among actuarially
equivalent life annuity forms of payment, which election may be made at any time
when the Member has made a valid election to receive an annuity form of payment.


Monthly annuity payments shall be calculated using reasonable actuarial
assumptions uniformly applied as determined by the Program administrator, by
dividing the employee’s accrued benefits as of the most recent valuation date by
their life expectancy per the applicable mortality table under the Corporation’s
tax-qualified pension plan (i.e., the United States Steel Corporation Plan for
Employee Pension Benefits (Revision of 2003)), and adjusted annually to reflect
any investment earnings.  The same reasonable actuarial assumptions and methods
will be used in valuing each annuity payment option, in determining whether the
payments are actuarially equivalent.  


In the event a Member dies prior to termination of employment, the benefits
shall be paid to the Member’s surviving spouse (or to the Member’s estate, if
there is no surviving spouse) in the form of a lump sum distribution. The
payment date shall be on the last business day of the calendar month following
the month in which such death occurred.


In the event a Member dies after termination of employment but prior to
receiving the benefits credited to his or her account under the Program, the
benefits shall be paid to the

3 of 6

--------------------------------------------------------------------------------



Member’s surviving spouse (or to the Member’s estate, if there is no surviving
spouse) in the form of a lump sum distribution on the last business day of the
calendar month following the month in which the Member’s termination of
employment occurred.


b.
Annuity Distribution and Lump Sum Option for Benefits Accruing On and After

September 1, 2013
Subject to section 4.c. below, with respect to benefits accrued on and after
September 1, 2013, a Member shall receive, upon the Member’s termination of
employment from the Corporation, a single life annuity distribution of the
benefits payable to him or her under the Program. The payment date for
commencement of monthly annuity installment payments shall be on the first
regularly scheduled payroll date of the second calendar month following the
month in which such termination of employment occurred.


Monthly annuity payments shall be calculated using reasonable actuarial
assumptions uniformly applied as determined by the Program administrator, by
dividing the employee’s accrued benefits as of the most recent valuation date by
their life expectancy per the applicable mortality table under the Corporation’s
tax-qualified pension plan (i.e., the United States Steel Corporation Plan for
Employee Pension Benefits (Revision of 2003)), and adjusted annually to reflect
any investment earnings.  The same reasonable actuarial assumptions and methods
will be used in valuing each annuity payment option, in determining whether the
payments are actuarially equivalent.  


Notwithstanding the foregoing specified form of payment, with respect to
benefits that may accrue on and after September 1, 2013, and subject to section
4.c. below, an employee may receive such benefits in the form of a lump sum
payment on the last business day of the calendar month following the month in
which termination of employment occurred, provided the employee makes a timely
benefit election. For employees in the Program on July 31, 2013, a one‑time
irrevocable election to receive a lump sum payment must be made prior to
September 1, 2013, in order to be valid. For employees who become eligible to
participate in the Program after July 31, 2013, the one‑time irrevocable
election must be made within 30 days after the individual becomes eligible and
will be effective with respect to benefits accruing subsequent to the election.


In the event a Member dies prior to termination of employment, the benefits
shall be paid to the Member’s surviving spouse (or to the Member’s estate, if
there is no surviving spouse) in the form of a lump sum distribution. The
payment date shall be on the last business day of the calendar month following
the month in which such death occurred.


In the event a Member dies after termination of employment but prior to
receiving the benefits credited to his or her account under the Program, the
benefits will be paid to the Member’s surviving spouse (or to the Member’s
estate, if there is no surviving spouse) in the form of a lump sum distribution
on the last business day of the calendar month following the month in which the
Member’s termination of employment occurred.



4 of 6

--------------------------------------------------------------------------------



c.    Delay in Payment to Specified Employees
In the case of any Member who is determined by the administrator to be a
“specified employee” (as defined in Code section 409A(a)(2)(B)(i) and the
regulations thereunder), no amount of such Member’s distribution shall be
distributed as described in sections 4.a. or 4.b. above, but rather shall be
payable (or payments shall commence in the case of an annuity form of payment)
on the first business day of the seventh month following the date of the
Member’s termination of employment (or, if earlier, the last business day of the
calendar month following the month of the Member’s death). During this six-month
delay period, earnings will accrue and be payable, on the date specified in the
preceding sentence, on the balance due in the same manner as if the balance in
the Account had been invested as provided in section 3.b. above. In the case of
an annuity form of payment, installments otherwise payable in the first six
months following separation from service shall be accumulated and paid on the
first business day of the seventh month following the date of the Member’s
termination of employment (or, if earlier, the last business day of the calendar
month following the month of the Member’s death).


d.
Full and Final Settlement

Any lump sum distribution payable as described above following termination of
employment or death shall represent full and final settlement of all benefits
provided under the Program.


e.
Termination of Employment

For purposes of this section 4, the term “termination of employment” shall mean
a “separation from service” as that term is used under section 409A(a)(2)(A)(i)
of the Code and the regulations thereunder.


5.    General Provisions
a.    Administration
The Vice President - Administration, United States Steel and Carnegie Pension
Fund, is responsible for the administration of this Program. The administrator
shall decide all questions arising out of and relating to the administration of
this Program. The decision of the administrator shall be final and conclusive as
to all questions of interpretations and application of the Program.


b.    Amendment or Termination of Program
The Corporation reserves the right to make any changes in this Program or to
terminate this Program as to any or all groups of employees covered under this
Program, but in no event shall such amendment or termination adversely affect
the vested or non-vested benefits accrued hereunder prior to the effective date
of such amendment or termination. If the Program is terminated, employees who
are (or were) covered under this Program will continue to accrue eligibility
service under the Program for purposes of satisfying the age 60 requirement that
was in effect for terminations of employment prior to February 21, 2011, and/or
the three-year service requirement as long as they remain employed with the
Corporation, their participating employer, or any member of the controlled group
that includes the Corporation. Any amendment to this Program which changes this
Program (including any amendment which increases, reduces or alters the benefits
of this Program) or any action which terminates this Program to any or all
groups shall be made by a resolution

5 of 6

--------------------------------------------------------------------------------



of the United States Steel Corporation Board of Directors (or any authorized
committee of such Board) adopted in accordance with the bylaws of United States
Steel Corporation and the corporation law of the state of Delaware.


c.    No Guarantee of Employment
Neither the creation of this Program nor anything contained herein shall be
construed as giving an individual hereunder any right to remain in the employ of
the Corporation.


d.    Nonalienation
No benefits payable under this Program shall be subject in any way to
alienation, sale, transfer, assignment, pledge, attachment, garnishment,
execution, or encumbrance of any kind by operation of law or otherwise. However,
this section shall not apply to portions of benefits applied to satisfy (i)
obligations for withholding of employment taxes, or (ii) obligations under a
qualified domestic relations order.


e.    No Requirement to Fund
Benefits provided by this Program shall be paid out of general assets of the
Corporation. No provisions in this Program, either directly or indirectly, shall
be construed to require the Corporation to reserve, or otherwise set aside,
funds for the payment of benefits hereunder.


f.    Controlling Law
To the extent not preempted by the laws of the United States of America, the
laws of the Commonwealth of Pennsylvania shall be the controlling state law in
all matters relating to this Program.


g.    Severability
If any provisions of this Program shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts of
this Program, but this Program shall be construed and enforced as if such
illegal or invalid provision had never been included herein.


h.    Exclusive Provisions of Program
The provisions contained herein constitute the complete and exclusive statement
of the terms of this Program. There are no written or oral representations,
promises, statements or commitments, other than those expressly set forth
herein, with respect to benefits provided by this Program. All reliance by any
individual concerning the subject matter of this Program shall be solely upon
the provisions set forth in this document.


i.    Code Section 409A
This Program shall be interpreted and administered in accordance with section
409A of the Code and the regulations and interpretations that may be promulgated
thereunder.

6 of 6